Citation Nr: 0810929	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post operative 
residuals of left knee injury.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from the VA Regional 
Office (RO) in Chicago, Illinois.  By a decision dated in 
July 2007, the Board reopened the claim of service connection 
for a left knee disorder and remanded the case to the RO for 
further development.  The matter is once one more before the 
Board for appropriate disposition.  


FINDING OF FACT

There is competent medical evidence of record that a left 
knee disorder is reasonably of service onset.


CONCLUSION OF LAW

A left knee order was incurred in service. 38 U.S.C.A. § 1110 
(West 2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); See also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.



Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background and legal analysis

The service medical records are silent for any complaints, 
findings or treatment relating to the left knee.  Upon 
examination in September 1968 for release to inactive duty, 
the lower extremities were evaluated as normal and no 
pertinent defects were recorded.  It appears, however, that 
the clinical records may be incomplete.  The claims folder 
reflects that a number of attempts to retrieve them from 
various sources have been unsuccessful.  

The veteran initially filed a claim for service connection 
for left knee disorder in February 1970.  On post service VA 
examination in March 1970, he provided history to the effect 
that while playing intramural football in the fall of 1967, 
he injured the left knee and that it had remained weak since 
that time.  He related that he had recurring injuries to the 
knee as a result thereof, and that a civilian doctor had told 
him that surgery was indicated.  Current examination of the 
knee disclosed symptoms that included marked laxity.  
Following examination, a diagnosis of internal derangement, 
left knee was rendered.

In a private clinical narrative dated in September 1970, it 
was recorded that the veteran had been seen in February 1970 
with a history of difficulty with the left knee of two years' 
duration.  It was noted that the original injury had been of 
a twisting type with immediate pain over the medial joint 
that had persisted to date.  The veteran underwent private 
arthrotomy of the left knee with medial mensiscectomy in 
September 1970. 

In a letter dated in December 1970, the appellant reiterated 
the above history of injury to the left knee and elaborated 
on the ensuing chronology.  He related that he had sought 
treatment for the left knee in service and that an X-ray was 
performed at the naval base dispensary.  He stated that 
nothing was found on X-ray and that he was told it was 
probably just a bad sprain.  He said that he was given 
crutches and nothing further was done.  The appellant stated 
that the knee kept being re-injured and he was found to have 
developed a torn cartilage whereupon immediate surgery was 
advised.  He said that he had also obtained treatment for 
left knee symptoms at the Westside VA Hospital during that 
time frame.

Private clinical records dated in May 1996 reflect continuing 
left knee symptoms diagnosed as severe degenerative joint 
disease.  A number of lay statements dated in July 2005 were 
received in support of the veteran's claim attesting to 
knowledge of left knee injury in service and a symptomatic 
condition thereafter.

The veteran was afforded a VA joints examination in September 
2007, wherein it was noted that the claims folder was 
reviewed.  A thorough background history was recited and 
reviewed.  A comprehensive physical examination was performed 
showing findings that included varus deformity, flexion 
contracture, and a leg length discrepancy.  X-rays were 
performed.  Following examination, a diagnoses of severe 
degenerative joint disease of the knee joint with complete 
loss of medial joint space, subchondral cysts, osteophytes, 
and sclerosis consistent with degenerative joint disease, 
chondrocalcinosis of the lateral meniscus, calcification in 
the region of the medial collateral ligament suggestive of 
old tear and degenerative joint disease of the patellofemoral 
joint were rendered.

The examiner stated that it was his opinion that the 
veteran's current left knee disability more likely than not 
originated in service.  He opined that this was based on an 
extensive and thorough review of the claims folder, to 
include statements in support of the claim submitted on the 
appellant's behalf.  It was found that those statements along 
with the consistency of the veteran's history, the physical 
examination and the natural progression of the condition 
supported his opinion.  

The Board has carefully reviewed the record which shows that 
although service medical records do not document a left knee 
injury, the proximity of the veteran's initial claim for such 
to service suggests that his account has merit.  As noted 
previously, his complete service medical records do not 
appear to be available.  The Board recognizes that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The appellant in this instance has provided a detailed 
history of treatment during active duty which has been 
consistent throughout the record.  This was corroborated by 
the VA physician in September 2007 who also found that given 
the circumstances, it was more likely than not that left knee 
disability is of service onset.  The Board thus resolves the 
benefit of the doubt in favor of the appellant by finding 
that post operative left knee injury was incurred in service.  




ORDER

Service connection for a left knee disorder is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


